DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.         Claim 1 has been amended, claim 4, 6 has been cancelled, claims 11-20 have been withdrawn, and claims 1-3, 5, 7-10 are pending as amended on 12/02/20. 
4.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
5.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/20 has been entered.
 
Priority
6.         This application has PRO 62/454,496 02/03/2017.

Information Disclosure Statement
7.           The information disclosure statement (IDS), filed on 01/05/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Amendment
8.         Applicant's amendment filed on 12/02/20, has been fully considered and entered. 

Response to Arguments
9.       Applicant's arguments with respect to the rejection of claims 1-2, 5-10 under 35 U.S.C. 103 as being unpatentable over Mueller (US 6022833) in view of Son (US 4525285) and claim 3 under 35 U.S.C. 103 as being unpatentable over Mueller in view of Son and Van Slyke (US 2016/0083640) filed on 12/02/20, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. 

Scope of the Elected Invention
10.        Claims 1-3, 5, 7-20 are pending in this application.  Claims 11-20 have been withdrawn in an amendment filed on 12/02/20. The scope of the elected subject matter that will be examined and searched is as follows:
14-C18 linear alpha olefins, (ii) lime, and (iii) C16-C18 saturated linear alpha carboxylic acids.   
 
       Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.      Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 5 is broader than the base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
13.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

14.      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.       Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 6022833) in view of Mueller (US 2007/0219098; hereinafter called “Mueller-1”)
           Regarding claims 1-2, 5, Mueller discloses w/o invert drilling fluid composition comprising linear alpha olefin LAO C14/16 base (read on linear alpha olefin 100% of all olefins), an invert emulsifier such as Ez-Mul NTE, bentonite and Geltone II as viscosifier, Duratone HT as filtration control agent (as evidenced from product data sheet), lime, barite and CaCl2 (column 8, lines 21-57, column 19, lines 13-56, column 27-28, examples 5-7, 8e, 10f, 10g; w/o invert drilling fluid read on invert emulsion drilling fluid). Mueller further discloses several additives such as thickeners, fluid loss additives, weighting agents, water-soluble organic or inorganic additives, alkali reserve agents or biocides (column 18, lines 15-18, claim 19), but does not disclose the drilling fluid contains a rheology modifier comprising a mixture of C16-18 saturated linear alpha carboxylic acids.

           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Mueller with the aforementioned teachings of Mueller-1 to provide a invert emulsion drilling fluid composition comprises rheology modifier comprising mixture of saturated linear fatty alpha carboxylic acids such as palmitic, and stearic acids to improve the rheological property of the invert emulsion, particularly the filtrate properties and further to retains the rheological property of the drilling fluid even in the event of contamination inside the wellbore (para [0009], [0011], [0013], [0034]).
           Regarding claims 7-9, Mueller discloses the drilling fluid have yield point of 15 lb/100 ft2 (example 8e), fall into instantly claimed range.
           Regarding claim 10, Mueller discloses the drilling fluid composition is substantially free of polyalphaolefins (examples 8e, 10f, 10g).
16.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Mueller-1 as applied to claim 1 above and further in view of Van Slyke (US 2016/0083640).
           Mueller includes features of claim 1 above.
           Regarding claim 3, Mueller discloses the linear alpha olefin includes C14 and C16 but is silent about one or more of tetradecene-1, hexadecane-1, and octadecene-1. 

            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Mueller with the aforementioned teachings of Van Slyke to provide a invert emulsion drilling fluid composition linear alpha olefin including tetradecene-1, hexadecane-1, and octadecene-1 in order to use such fluid in the subterranean wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
17.        References Gee (US 5741759), Mueller (US 5869434), and Gee (WO 95/21225) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768